DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-13 are currently pending.

Claim Objections
Claim 1 is objected to because of the following informalities:  “a stabilized lithium metal power” should read “a stabilized lithium metal powder”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rakovleva (US 2011/0135810 A1).
Regarding claim 12-13, Rakovleva teaches a secondary battery comprising a radical unit on which a first electrode plate is laminated on an outermost portion thereof and a stabilized lithium metal powder (SLMP) layer bonded to a surface of the first electrode plate, wherein the first electrode plate is provided as a negative electrode plate ([0015]-[0023] & [0033]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2015/0144013 A1) in view of Sano (US 2015/0357679 A1) and Yakovleva (US 2011/0135810 A1)..
Regarding claim 1, Liu teaches an apparatus for manufacturing a secondary battery, the apparatus comprising:											a radical unit sheet supply part that supplies a semi-finished radical unit sheet (i.e prefabricated electrode) on which a first electrode sheet is laminated on an outermost portion thereof;											
Regarding claims 2-3, Liu as modified by Sano teaches the apparatus of claim 1 but is silent as to the finished radical unit sheet having a structure in which the SLMP layer, the first electrode sheet, a first separator sheet, a second electrode sheet, a second separator sheet, the first electrode sheet, and the SLMP layer are sequentially laminated (claim 2) and wherein the first electrode sheet is negative electrode sheet and the second electrode sheet is a positive electrode sheet, and the SLMP layer is bonded to the negative electrode sheet laminated on each of the top and bottom surfaces of the finished radical unit sheet (claim 3).						However, when the finished radical unit sheet of modified Liu is incorporated in a stack forming a battery and when the first electrode sheet is used a negative electrode as taught by Yakovleva, the resulting configuration of the battery is such that the second electrode sheet becomes the positive electrode sheet and such that a finished radical unit sheet (i.e battery stack incorporating the fabricated negative electrode with a SLMP layer on opposite surfaces of the negative electrode) has a structure in which the SLMP layer, the negative electrode sheet, a first separator sheet, the positive electrode sheet, a second separator sheet, the negative electrode sheet, and the SLMP layer are sequentially laminated. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2015/0144013 A1), Sano (US 2015/0357679 A1) and Yakovleva (US 2011/0135810 A1), as applied to claims 1-3 above, and further in view of Fitch (US 2019/0214631 A1).
Regarding claim 4, Liu as modified by Sano and Yakovleva teaches the apparatus of claims 1-3 but is silent as to a radical unit sheet heating part that heats the top and bottom surfaces of the semi-finished radical unit sheet on which the film sheet is laminated.			Fitch teaches a method of manufacturing an electrode for a battery, the method comprising a radical unit sheet heating step of heating top and bottom surface of a pre-fabricated negative electrode to increase a temperature, after transferring a SLMP layer on the pre-fabricated negative electrode and before pressing the stack of the SLPM layer and the pre-fabricated negative electrode ([0032]-[0033] & [0042]).							It would have been obvious to one ordinary skill in the art, before the effective filing date of the present invention, to include a radical unit sheet heating part in the apparatus of Yakovleva method in order to facilitate transfer of lithium ions onto the surface of the negative electrode such that lithium can be incorporated in the active material within the negative electrode as taught by Fitch ([0032]). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2015/0144013 A1), Sano (US 2015/0357679 A1) and Yakovleva (US 2011/0135810 A1), as applied to claims 1-3 above, and further in view of Fitch (US 2019/0214631 A1) and evidenced by Kawakami (US 2015/0325855 A1)
Regarding claim 5, Liu as modified by Sano and Yakovleva teaches the apparatus of claims 1-3 but is silent as a radical unit sheet cutting part that cuts the finished radical unit sheet to a predetermined size to manufacture a finished radical unit, wherein the finished radical unit has a structure in which the SLMP layer, a first electrode plate, a separator, a second electrode plate, a second separator, the first electrode plate and the SLMP layer are laminated.			However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to provide a radical unit sheet cutting part that cuts the finished radical unit sheet to a predetermined size to manufacture a finished radical unit in order to manufacture an electrode and a battery having a desired size as taught by Liu ([0045]). One skilled in the art readily understands that the size of the electrode is a result effective variable which affects the capacity and volume of the battery. Furthermore, an electrode with a SLMP layer provided on a surface thereof is known to be used as a negative electrode for a secondary battery stack as described in Yakovleva ([0007]-[0008] & [0022]). Moreover, a typical secondary battery stack structure can be exemplified by the configuration illustrated in figs. 4-5 of Kawakami. Accordingly, when a SLMP-coated negative electrode is incorporated in a secondary battery stack, the resulting structure comprises a laminate of an SLMP layer, a negative electrode plate, a first separator, a positive electrode plate, a second separator, the negative electrode plate and the SLMP layer. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2015/0144013 A1), Sano (US 2015/0357679 A1) and Yakovleva (US 2011/0135810 A1), as applied to claims 1-3 above, and further in view of Umetsa (US 2019/0020034 A1).
Regarding claim 6, Liu as modified by Sano and Yakovleva teaches the apparatus of claim 1, as shown above. Yakovleva further teaches the SLMP layer having a thickness of 20 microns or less ([0016]).										While, Liu is silent as to the SLMP layer having a thickness less than a thickness of an electrode sheet, one of ordinary skill in the art recognizes that negative electrodes for a secondary battery typically have thicknesses ranging preferably from 20 microns to 60 microns for each side of the current collector of the negative electrode from the viewpoint of ensuring adequate electric capacity and high energy density as taught by Umetsu ([0190]). Thus, the SLMP layer of Yakovleva would necessarily have a thickness that is less than that of the negative electrode.							

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yakovleva (US 2011/0135810 A1) in view of Sano (US 2015/0357679 A1).
Regarding claim 7, Yakovleva teaches a method for manufacturing a secondary battery, the method comprising:											a radical unit sheet transfer step (S10) of transferring a semi-finished radical unit sheet (i.e current collector) on which a first electrode sheet (i.e negative electrode layer) is laminated on an outermost portion thereof ([0022]);									a film sheet transfer step (S20) of transferring a film sheet (i.e carrier) coated with a stabilized lithium metal powder (SLMP) layer to attach on a surface of the first electrode sheet of the semi-finished radical unit sheet ([0015] & [0017]);							a film sheet pressing step (S30) of pressing the film sheet to be closely attached to a surface of the first electrode sheet of the semi-finished radical unit sheet to be bonded to the .  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yakovleva (US 2011/0135810 A1) and Sano (US 2015/0357679 A1), as applied to claim 7 above, and further in view of Fitch (US 2019/0214631 A1).
Regarding claim 8, Yakoveva as modified by Sano teaches the method of claim 7 but is silent as to a radical unit sheet heating step (S25) of heating the top and bottom surfaces of the semi-finished radical unit sheet to increase a temperature, between the film sheet transfer step . 

Claims 9-11 is rejected under 35 U.S.C. 103 as being unpatentable over Yakovleva (US 2011/0135810 A1) and Sano (US 2015/0357679 A1), as applied to claim 7 above, and further in view of Liu (US 2019/0013513 A1) and evidenced by Kawakami (US 2015/0325855 A1).
Regarding claim 9, Yakovleva as modified by Sano teaches the method of claim 7 but is silent as to a radical unit manufacturing step (S50) of cutting the finished radical unit sheet to a predetermined size to manufacture a finished radical unit.							However, it is known to one of ordinary skill in the art, before the effective filing date of the present invention, to perform a radical unit manufacturing step (S50) of cutting the finished 
Regarding claims 10-11, Yakovleva as modified by Sano and Liu teaches the method of claim 9 as shown above. Yakovleva further teaches that the secondary battery including the above described electrode can have a “jelly-roll” or a stacked structure but is silent as to the SLMP layer, a first electrode plate, a first separator, a second electrode plate and the SLPM layer being sequentially laminated (claim 10), wherein the first electrode plate is a negative electrode and the second electrode plate is positive electrode (claim 11). 					However, a stacked cell structure corresponds to a structure in which a stack of positive electrodes and negative electrodes separated by a separator is employed as evidenced by Kawakami (Figs. 4-5; [0186]-[0187] & [0205]-[0208]). Thus, when a stacked configuration is employed, the resulting cell structure of modified Yakovleva comprises the SLMP layer, a negative electrode plate, a first separator, a positive electrode plate and the SLPM layer which are sequentially laminated. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727